Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 1 of 35 Page ID
                                #:36097


  1   CENTER FOR HUMAN RIGHTS &
  2   CONSTITUTIONAL LAW
      Peter A. Schey (Cal. Bar No. 58232)
  3   Carlos Holguín (Cal. Bar No. 90754)
  4   256 South Occidental Boulevard
      Los Angeles, CA 90057
  5   Telephone: (213) 388-8693
  6   Facsimile: (213) 386-9484
      Email:pschey@centerforhumanrights.org
  7         crholguin@centerforhumanrights.org
  8
  9   Listing continues on next page
10    Attorneys for Plaintiffs
11
12                            UNITED STATES DISTRICT COURT
13                          CENTRAL DISTRICT OF CALIFORNIA
14                                     WESTERN DIVISION
15
16    Jenny Lisette Flores., et al.,                 Case No. CV 85-4544-DMG-AGRx
17                     Plaintiffs,                   [CORRECTED] PLAINTIFFS’
18                                                   REPLY TO DEFENDANTS’
            v.                                       OPPOSITION TO
19                                                   EX PARTE APPLICATION FOR
      William Barr, Attorney General of the
20                                                   TEMPORARY RESTRAINING
      United States, et al.,
                                                     ORDER AND ORDER TO SHOW
21                                                   CAUSE RE PRELIMINARY
                       Defendants.
22                                                   INJUNCTION.1

23                                                   Hearing: April 10, 2020
24                                                   Time: 10:00 a.m.
25                                                   [HON. DOLLY M. GEE]
26
27
      1
28     Plaintiffs are filing this corrected reply brief to remedy errors in the Table of
      Contents of the reply brief [Doc. # 754]. No other changes have been made.
                                                           PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                 OF PRELIMINARY INJUNCTION
                                                                                   CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 2 of 35 Page ID
                                #:36098


  1
  2   UNIVERSITY OF CALIFORNIA DAVIS
      SCHOOL OF LAW
  3   Immigration Law Clinic
      Jonathan P. Mulligan (803383)
  4
      Holly S. Cooper (197626)
  5   One Shields Avenue, TB 30
      Davis, CA 95616
  6
      Telephone: (530) 754-4833
  7   Email: hscooper@ucdavis.edu
  8   NATIONAL CENTER FOR YOUTH LAW
  9   Leecia Welch (208741)
      Neha Desai (CAL. RLSA NO. 803161)
10    Poonam Juneja (300848)
11    Freya Pitts (295878)
      1212 Broadway, Suite 600
12    Oakland, CA 94612
13    Telephone: (510) 835-8098
      Email: lwelch@youthlaw.org
14           ndesai@youthlaw.org
15            pjuneja@youthlaw.org
             fpitts@youthlaw.org
16
17    USF SCHOOL OF LAW IMMIGRATION CLINIC
       Bill Ong Hing (Cal. Bar No. 61513)
18     2130 Fulton Street
19     San Francisco, CA 94117-1080
       Telephone: (415) 422-4475
20     Email: bhing@usfca.edu
21
      LA RAZA CENTRO LEGAL, INC.
22    Stephen Rosenbaum (Cal. Bar No. 98634)
      474 Valencia Street, #295
23
      San Francisco, CA 94103
24    Telephone: (415) 575-3500
25
      THE LAW FOUNDATION OF SILICON VALLEY
26    LEGAL ADVOCATES FOR CHILDREN AND YOUTH
      Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
27
      Katherine H. Manning (Cal. Bar No. 229233)
28    Annette Kirkham (Cal. Bar No. 217958)

                                                   PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                         - ii -                          OF PRELIMINARY INJUNCTION
                                                                           CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 3 of 35 Page ID
                                #:36099


  1   4 North Second Street, Suite 1300
  2   San Jose, CA 95113
      Telephone: (408) 280-2437
  3   Email: kate.manning@lawfoundation.org
  4   Of counsel:
  5
      ALDEA - THE PEOPLE’S JUSTICE CENTER
  6   Bridget Cambria
      532 Walnut Street
  7
      Reading, PA 19601
  8   Phone: (484) 877-8002
      Fax: (484) 926-2032
  9
      Email: bridget.cambria@cambriaklinelaw.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          iii      PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                         OF PRELIMINARY INJUNCTION
                                                                           CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 4 of 35 Page ID
                                #:36100


 1                                              TABLE OF CONTENTS
 2
     I.   Introduction ........................................................................................................ 1
 3   II.  The evidence shows that ICE unnecessarily delays class members’ release and
 4        fails to maintain safe and sanitary conditions .................................................... 5
          A. Defendants have provided no evidence that they are complying with the
 5        Agreement’s release provisions in ICE facilities ............................................... 5
 6        B. ICE facilities are unable to meet the Agreement’s safe and sanitary
          requirements in light of the COVID-19 global pandemic ................................ 10
 7   III. The evidence shows that ORR continues to unnecessarily delay class
          members’ release. ............................................................................................. 11
 8        A. ORR’s lack of guidance and conflicting directives relating to COVID-19
 9        have unnecessarily extended class members’ detention................................... 11
          B. ORR’s discretionary fingerprinting requirements detract from child safety
10        during conditions of a global pandemic. .......................................................... 13
11        C. No physical home studies are being conducted during the COVID-19
          pandemic, yet ORR continues to confine children in congregate settings for
12        want of a discretionary home study. ................................................................. 17
          D. ORR pursues a near-blanket policy against releasing class members
13        wrongfully subjected to removal proceedings under MPP. ............................. 18
14   IV. ORR fails to release children from congregate detention without unnecessary
15       delay. ................................................................................................................ 19
         A. ORR’s refusing to release class members because they are subjects of non-
16       final removal orders violates Settlement ¶ 14. ................................................. 19
17       B. ORR’s delay in releasing class members it has exposed to COVID-19 is a
         prima facie breach of Settlement ¶ 14 that cannot be justified as a valid
18       response to a public health emergency. ............................................................ 21
         C. ORR’s demanding discretionary fingerprinting and home studies during a
19       national health emergency needlessly prolongs class members’ confinement. 22
20       D. The Court’s temporary restraining order appears to be reducing unnecessary
         ORR detention. The Court should continue to enjoin ORR against needlessly
21       prolonging class members’ confinement, and require regular reporting.......... 24

22   IV.  Additional reporting is justified by Defendants’ failure to comply with the
          Agreement combined with the current COVID-19 pandemic ....................... 26
23   IV. Conclusion ....................................................................................................... 29
24
25
26
27
28

                                                                  iv             PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                                        OF PRELIMINARY INJUNCTION
                                                                                                           CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 5 of 35 Page ID
                                #:36101


  1
  2                                          TABLE OF AUTHORITIES

  3   Cases
  4   Adarand Constructors, Inc. v. Slater,
        528 U.S. 216 (2000) ............................................................................................. 26
  5
      Disney Enters. v. Vidangel Inc.,
  6     2019 WL 4565168 (C.D. Cal. 2019) .................................................................... 26
  7   EduMoz, LLC v. Republic of Mozambique, 968 F. Supp. 2d 1041, 1050 (C.D. Cal.
        2013), aff’d, No. 15-56311, 686 Fed. Appx. 486 (9th Cir. Apr. 10, 2017) ............ 8
  8
      Flores v. Lynch,
  9     828 F.3d 898 (9th Cir. 2016) ............................................................................ 5, 10
10    Flores v. Sessions,
        862 F.3d 863 (9th Cir. 2017) ................................................................................. 10
11
      Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,
12      528 U.S. 167 (2000) ............................................................................................. 26
13    Headlands Reserve, LLC v. Ctr. For Nat. Lands Mgmt.,
        523 F. Supp. 2d 1113 (C.D. Cal. 2007) ................................................................ 28
14
      Kelly v. Wengler, th
15      822 F.3d 1085 (9 Cir. 2016) ............................................................................... 29
16    Kennewick Irrigation Dist. v. United States,
        880 F.2d 1018 (9th Cir. 1989) ................................................................................ 5
17
      LGS Architects, Inc. v. Concordia Homes of Nevada,
18      434 F.3d 1150 (9th Cir. 2006) .............................................................................. 26
19    Nodine v. Shiley Inc.,
        240 F.3d 1149 (9th Cir. 2001) ................................................................................ 5
20
      Rouser v. White,
21      707 F. Supp. 2d 1055 (E.D. Cal. 2010) ................................................................ 26
22    United States v. Asarco Inc.,
        430 F.3d 972 (9th Cir. 2005) .................................................................................. 5
23
      United States v. Swift & Co.,
24      286 U.S. 106 (1932) ............................................................................................. 29
25    Statutes
26    8 U.S.C. § 1229a(c)(7) ............................................................................................. 19
27    8 U.S.C. § 1232(c)(3)(B).................................................................................... 15, 23
28

                                                                v             PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                                    OF PRELIMINARY INJUNCTION
                                                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 6 of 35 Page ID
                                #:36102


  1
      I     INTRODUCTION
  2
  3         As this Court is well aware, we are in the midst of the most significant
  4   pandemic in generations.2 A highly contagious and deadly virus COVID-19 has swept
  5   the globe. The lethality rate of COVID-19 and serious respiratory disease caused by

  6   this coronavirus is estimated between 0.3% and 3.5%, at least 535 times deadlier than

  7   the common flu that kills thousands a year.3 All age groups, including some children,
      have contracted the disease,4 and the World Health Organization estimates that one in
  8
      five people who do contract it require hospitalization.5 On March 13, 2020, President
  9
      Trump declared a national state of emergency.6 As of March 26, 2020, the United
10
      States led the world in confirmed cases of COVID-19.7 The virus is spreading
11
      exponentially: U.S cases doubled in the five-day period prior to April 2nd.8
12
13
14    2
        John M. Barry, The Single Most Important Lesson from the 1918 Influenza, New
15    York Times (March 17, 2020), https://cutt.ly/PtQ5uAZ (Opinion piece by author of
      “The Great Influenza: The Story of the Deadliest Pandemic in History,” noting
16
      comparison between current COVID-19 outbreak and the 1918 influenza outbreak
17    widely considered one of the worst pandemics in history).
      3
18      As of today, April 8, 2020, there were 1,450,343 confirmed cases globally, with
      83,568 deaths and 308,167 recoveries. Johns Hopkins University of Medicine,
19    Coronavirus COVID-19 Global Cases by the Center for Systems Science and
20    Engineering at Johns Hopkins University, https://cutt.ly/StEyn2U
      4
        Robert Verity, PhD., et al., Estimates of the Severity of Coronavirus Disease
21    2019: A Model-Based Analysis, Lancet Infec Dis (March 30, 2020), 6.
      5
22      World Health Organization, Q&A on Coronaviruses (COVID-19), “Should I
      Worry About COVID-19?,” https://cutt.ly/YtEyrxl.
23    6
        Derek Hawkins et al., Trump Declares Coronavirus Outbreak a National
24    Emergency, Wash. Post
      (March 13, 2020, 10:46 AM), https://cutt.ly/ftWyIPb
25    7
        Donald G. McNeil, Jr., The U.S. Now Leads the World in Confirmed Coronavirus
26    Cases, New York
      Times (March 26, 2020), https://cutt.ly/QtQ7zz6.
27    8
        Donald G. McNeil, Jr., The U.S. Now Leads the World in Confirmed Coronavirus
28    Cases, New York
      Times (March 26, 2020), https://cutt.ly/QtQ7zz6.
                                                         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                              -1-                              OF PRELIMINARY INJUNCTION
                                                                                 CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 7 of 35 Page ID
                                #:36103


  1          There is no vaccine or cure for COVID-19. The best course, according to public
  2   health experts, is to slow and prevent transmission, primarily through a practice
  3   known as “social distancing.”9 Social distancing requires all people to stay at least six
  4   feet away from all other people to control the spread of the virus. These measures are
  5   particularly important because the coronavirus spreads aggressively, and people can
  6   spread it even if they do not feel sick or exhibit any symptoms.10 The only assured

  7   way to curb the pandemic is through dramatically reducing contact for all.11

  8          Consequently, every American institution—from schools12 to places of

  9   worship,13 from businesses14 to legislatures15 and the courts16—has been exhorted to
      reduce the number of people in close quarters, if not empty entirely.17 They have also
10
      been told to undertake aggressive sanitation measures, such as cleaning and
11
12
13    9
        World Health Organization, Coronavirus, https://cutt.ly/ztWyf7e (“At this time,
      there are no specific vaccines or treatments for COVID-19.”).
14    10
         Centers for Disease Control and Prevention, How Coronavirus Spreads,
15    https://cutt.ly/CtYRkkC.
      11
         Harry Stevens, Why Outbreaks Like Coronavirus Spread Exponentially, and how
16
      to “Flatten the Curve,” Wash. Post. (March 14, 2020), https://cutt.ly/etYRnkz
17    12
         Centers for Disease Control and Prevention, Interim Guidance for Administrators
18    of US K-12 Schools and Child Care Programs, https://cutt.ly/ItRPq5n.
      13
         Centers for Disease Control and Prevention, Interim Guidance for Administrators
19    and Leaders of Community-and Faith-Based Organizations to Plan, Prepare, and
20    Respond to Coronavirus Disease 2019 (COVID-19), https://cutt.ly/KtRPk1k.
      14
         Centers for Disease Control and Prevention, Interim Guidance for Businesses and
21    Employers to Plan and Respond to Coronavirus Disease 2019 (COVID-19),
22    https://cutt.ly/stRPvg4
      15
         Nat’l Conf. of State Legislatures, Coronavirus and State Legislatures in the
23    News, https://cutt.ly/4tRPQne.a
      16
24       See, e.g., Court Orders and Updates During COVID-19 Pandemic
      https://www.uscourts.gov/about-federal-courts/court-website-links/court-orders-
25    and-updates-during-covid19-pandemic
      17
26       As of April 3, 2020, fully 311 million Americans were being urged by their City,
      County, Parish, Territory, and/or State governments to stay at home to reduce the
27    spread of coronavirus. See Sarah Mervosh, Denise Lu, Vanessa Swales, Which
28    States and Cities Have Told Residents to Stay at Home, NEW YORK TIMES (last
      updated April 3, 2020), available at: https://cutt.ly/CtDMZY0
                                                 2          PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                     OF PRELIMINARY INJUNCTION
                                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 8 of 35 Page ID
                                #:36104


  1   disinfecting all surfaces for exacting periods of time with products with particular
  2   alcohol contents, and closing off any areas used by a sick person.18
  3          The spread of COVID-19 into Defendants’ detention facilities is not
  4   speculative. Detention facilities are largely incapable of implementing these
  5   recommendations, and incarcerated people are already dying as a result. For example,
  6   as of February 29, 2020, at the peak of the outbreak in Wuhan, China —where

  7   COVID-19 originated—over half of all new infection cases were incarcerated

  8   people.19 On Rikers Island, the rate of infection among incarcerated people is over

  9   eight times the rate of infection in New York City generally, and 45 times higher than
      the rate in Wuhan, China.20 Fourteen prisoners have died of COVID-19 in Bucks
10
      County, Pennsylvania.21 Three inmates have died of the disease at FSL Elkton, a
11
      federal prison near Youngstown, Ohio.22 It has already infected ORR’s MercyFirst
12
      and Abbott House congregate facilities in New York and facilities housing ICE
13
      detainees.23
14
15    18
         Centers for Disease Control and Prevention, Cleaning and Disinfecting Your
      Facility, https://cutt.ly/atYE7F9
16    19
         Zi Yang, Cracks in the System: COVID-19 in Chinese Prisons, THE
17    DIPLOMAT (March 9, 2020), available at https://thediplomat.com/2020/03/cracks-
18    in-the-system-covid-19-in-chinese-prisons/.
      20
         These numbers likely underestimate the infection rate on Rikers Island, as they
19    do not include the number of people contracted COVID-19 on Rikers Island but
20    who have already been released. The rates of infection rely on publicly released
      data collected by the Legal Aid Society. See LEGAL AID SOCIETY, Analysis of
21    COVID-19 Infection Rate in NYC Jails (last visited April 5, 2020), available at:
22    https://cutt.ly/RtYTbWd.
      21
         Larry R. King, Bucks County COVID-19 Deaths Reach 14; Four Cases
23    Confirmed at Prison (April 4, 2020), available at: https://cutt.ly/utD6u5F.
      22
24       Rachel Polansky, 3 inmates at eastern Ohio prison dead from suspected cases of
      COVID-19, WKYC (April 4, 2020, 11:18 p.m.), available at:
25    https://cutt.ly/7tD6wlA.
      23
26       See Hamed Aleaziz, A Staff Member at a Facility Housing Unaccompanied
      Immigrant Children Has Tested Positive for the Coronavirus, BUZZFEED NEWS,
27    March 19, 2020, available at www.buzzfeednews.com/article/hamedaleaziz/staff-
28    member-coronavirus-diagnosis-unaccompanied-immigrant (last visited March 26,
      2020). See also Hamed Aleaziz, An ICE Detainee Has Become the First to Test
                                                3         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                    OF PRELIMINARY INJUNCTION
                                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 9 of 35 Page ID
                                #:36105


  1          The Flores Agreement “sets out nationwide policy for the detention, release,
  2   and treatment of minors in the custody of the [Defendants] …” Agreement at ¶ 9. It
  3   requires that Defendants “treat[ ] and shall continue to treat, all minors in [their]
  4   custody with dignity, respect and special concern for their particular vulnerability as
  5   minors.” Id. ¶ 11.24 It requires that except for class members who are flight risks or a
  6   danger, class members shall be released without unnecessary delay to listed sponsors,

  7   id. ¶¶ 14 and 18, and if not promptly released, must “as expeditiously as possible,” id.

  8   ¶ 12.A.3, be transferred to a “non-secure” program licensed by a state for the care of

  9   dependent children. Id. ¶¶ 6 and 19, and Exhibit 1 to the Agreement.
             In light of the COVID-19 crisis, Plaintiffs sought a temporary order protecting
10
      class members whom defendants the Immigration and Customs Enforcement (“ICE”)
11
      and Office of Refugee Resettlement (“ORR”) are holding in congregate detention
12
      from the clear and present danger the COVID-19 pandemic poses to their safety and
13
      well-being. [Doc. # 733].25
14
             On March 28, 2020, this Court issued an Order Re Plaintiffs’ Ex Parte
15
      Application For Restraining Order And Order To Show Cause Re Preliminary
16
      Injunction (“Order”). [Doc. # 740]. On April 6, 2020, Defendants filed their
17
      Supplemental Response to Plaintiffs’ Request for a Temporary Restraining Order and
18
      Preliminary Injunction (“Defs’ Supp. Response”) [Doc.# 746].
19           Defendants argue that the Court should not issue “any” injunctive relief because
20    Plaintiffs have “not met their burden to show that Defendants have violated any
21    existing terms of the Flores Settlement Agreement …” Defs’ Supp. Response at 2. In
22
23    Positive for the Coronavirus, BUZZFEED NEWS, March 24, 2020, available at
24    www.buzzfeednews.com/article/hamedaleaziz/immigrant-ice-detention-facility-
      coronavirus-test (last visited Mar. 26, 2020)
25    24
         It also requires that “[f]ollowing arrest, the [Defendants] shall hold minors in
26    facilities that are safe and sanitary and that are consistent with the [Defendants’]
      concern for the particular vulnerability of minors.” Id. ¶ 12.A.
27    25
         Plaintiffs’ application for a temporary restraining order and OSC discussed the
28    standards for injunctive relief under Fed. R. Civ. P. 65 and those standards will not
      be repeated in this memorandum. [Doc.# 733-1 at 15-22].
                                                   4         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                      OF PRELIMINARY INJUNCTION
                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 10 of 35 Page ID
                                #:36106


  1   addition, Defendants argue that the Order imposes on Defendants “a new
  2   requirement—found nowhere in the Agreement—that any ‘unexplained delay in
  3   releasing a child in ORR and ICE custody violates [] Paragraphs 14 and 18 of the
  4   FSA.’” Id. citing Order at 11 (emphasis in original).
  5           However, as Defendants concede, “the Agreement require[s] that Defendants
  6   ‘make’ efforts towards release, those efforts must be ‘prompt and continuous[,]’ and

  7   Defendants must ‘record’ these efforts.” Defs’ Supp. Response at 3, quoting

  8   Agreement, ¶¶ 14, 18. Requiring that Defendants share with the Court and Plaintiffs’

  9   class counsel the information they are required to “record” does not in any substantive
      way modify the terms of the Agreement. It is an appropriate mechanism to encourage
 10
      substantial compliance with the terms of the Agreement without changing those terms,
 11
      and ensures that the Court and class counsel are kept informed regarding compliance.
 12
               As discussed below, Plaintiffs have met their burden and the Court should
 13
      issue the proposed preliminary injunctive relief.
 14
 15   II.     THE EVIDENCE SHOWS THAT ICE UNNECESSARILY DELAYS CLASS MEMBERS'
              RELEASE AND FAILS TO MAINTAIN SAFE AND SANITARY CONDITIONS
 16
 17         A. Defendants Have Provided No Evidence that they are Complying with
               the Agreement’s Release Provisions in ICE Facilities
 18
              The Agreement protects all minors in immigration-related detention, whether
 19   they are taken into custody alone or in the company of parents or other relatives.
 20   Flores v. Lynch, 828 F.3d 898, 905-07 (9th Cir. 2016) (“Flores I”).26
 21
 22   26
        “The Settlement is a consent decree, which, ‘like a contract, must be discerned
 23   within its four corners, extrinsic evidence being relevant only to resolve ambiguity
 24   in the decree.’” Flores I, 828 F.3d at 904 (quoting United States v. Asarco Inc., 430
      F.3d 972, 980 (9th Cir. 2005)). The district court was therefore called upon to
 25   interpret the Agreement according to its “plain language,” Nodine v. Shiley Inc.,
 26   240 F.3d 1149, 1154 (9th Cir. 2001), construe it “as a whole and every part
      interpreted with reference to the whole,” Kennewick Irrigation Dist. v. United
 27   States, 880 F.2d 1018, 1032 (9th Cir. 1989) (citation omitted), and prefer
 28   “reasonable interpretations as opposed to those that are unreasonable, or that would
      make the contract illusory,” id.
                                                 5         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                    OF PRELIMINARY INJUNCTION
                                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 11 of 35 Page ID
                                #:36107


  1          In short, in unambiguous terms the Agreement obliges the Defendants to
  2   “release a minor from its custody without unnecessary delay. . . .” Agreement ¶ 14.
  3   The Agreement further requires the Government to “make and record the prompt and
  4   continuous efforts on its part toward family reunification and the release of the minor
  5   pursuant to Paragraph 14.” Id. ¶ 18.27 The evidence shows that ICE simply does not
  6   undertake or record any efforts aimed at the. release of minors as required by

  7   Paragraphs 14 and 18 of the Agreement. See Second Supplemental Declaration of

  8   Peter Schey in Support of Ex Parte Application for Order To Show Cause Re:

  9   Preliminary Injunction (“Schey Supp. Dec.”) at ¶ 6. [Doc. # 744].28
              Pursuant to the terms of the Agreement and Court Order, Defendants provide
 10
      monthly data of class members in custody to Plaintiffs' class counsel. The most recent
 11
      data provided to class counsel is for the month of February 2020. Schey Supp. Dec. ¶
 12
      2.29
 13
             The ICE March 2020 data provided for the month of February 2020 indicates
 14
      1,607 class members in ICE family detention facilities. Schey Supp. Dec. ¶ 4. With
 15
      regards the 1,607 class members ICE’s February 2020 data includes, it appears: One
 16
      (1) was apprehended in 2014. Two (2) were apprehended in 2018 and have been
 17
      detained about fourteen months. Four (4) have been detained for about one year.
 18
 19   27
         If more than one potential custodian is available, the Government must generally
 20   release a child first to a parent, then to a legal guardian, adult relative (sibling, aunt,
      uncle, or grandparent), an unrelated adult or entity designated by the minor’s
 21   parent, a licensed program, and finally, if there is no likely alternative to long-term
 22   detention, a reputable unrelated adult. Id. ¶ 14A-F.
      28
         During the mandatory meet and confer conference Defendants made clear this is
 23   the case, and it is fully confirmed by all legal services providers who represent
 24   detained class members in their individual cases. Id. See also Cambria ¶ 39 [Doc.#
      733-10]; Fluharty ¶ 44 [Doc.# 733-11]; Meza ¶ 43 [Doc.# 733-12].
 25   29
         As indicated in class counsel’s letter to Defendants dated February 11, 2020
 26   [Doc. # 738, Exhibit Q, the monthly data provided by Defendants is often difficult
      to understand and incomplete. Defendants have agreed to meet and confer
 27   concerning deficiencies in Defendants’ monthly data class counsel identified in my
 28   February 11, 2020 correspondence, though that meet and confer has not yet taken
      place. Schey ¶ 3 [Doc. # 733-2].
                                                    6         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                       OF PRELIMINARY INJUNCTION
                                                                                         CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 12 of 35 Page ID
                                #:36108


  1   Three (3) have been detained for about eleven (11) months. Ten (10) have been
  2   detained for about ten (10) months. Six (6) have been detained for about for about
  3   nine (9) months. Five (5) have been detained for about for about eight (8) months.
  4   Forty-nine (49) have been detained for about for about seven (7) months. Fifty-seven
  5   (57) have been detained for about for about six (6) months. One hundred and three
  6   (103) have been detained for about for about five (5) months. Eighty-four (84) have

  7   been detained for about for about four (4) months. One hundred and fifty-seven (157)

  8   have been detained for about three (3) months. Four hundred and fifty-three (453)

  9   have been detained for about two (2) months. Id. Thus about 934 class members
      (58%) have been detained by ICE for two months or longer. Id. ¶ 5.30 While
 10
      Defendants have released class members since the parties’ meet and confer regarding
 11
      the present application for relief, hundreds remain in custody and it does not appear
 12
      the percentages regarding length of detention have changed.
 13
             The data provided by Defendants in response to the Court’s Order confirm that
 14
      no efforts are taken by ICE to release class members. Nowhere does the data disclose
 15
      efforts aimed at release or transfer to a licensed facility.31 In the column labeled
 16
      “Reason for length of stay details,” the vast majority of rows include no details at
 17
 18
 19
      30
 20      The fact that class counsel’s initial declaration in support of Plaintiffs’ TRO
      application included numbers that were “incorrect” is irrelevant to the present
 21   assessment of compliance. Defs’ Supp. Response at 37. This is particularly true
 22   given the fact that Defendants were not themselves able, at least without the court’s
      order, to supply data themselves. Defendants do not dispute the numbers discussed
 23   above and reported in the Second Supplemental Declaration of Peter Schey in
 24   Support of Ex Parte Application for Order to Show Cause Re: Preliminary
      Injunction. [Doc. # 744].
 25   31
         Row after row of the data state the class members are detained because “In
 26   custody-pending USCIS response” (without explaining what this even means), or
      “In custody- pending IJ hearing/decision”(without stating how long this may take),
 27   or “Pending motions to change venue and to reopen with the immigration court,” or
 28   “Cannot be removed due to pending litigation,” or “Under 20 Days in custody,” or
      “In custody - pending removal,” or “criminal history” (yet listed as not a danger).
                                                   7         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                      OF PRELIMINARY INJUNCTION
                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 13 of 35 Page ID
                                #:36109


  1   all.32 The data does not “make[ ] clear that for those class members who remain in
  2   custody, their custody is consistent with the Agreement.” Defs’ Supp. Response at 38.
  3   Rather, the data appears to show no prompt and continuous efforts to release class
  4   members from ICE facilities.33
  5          Defendants attempt to excuse their non-compliance with the terms of the
  6   Agreement and this Court’s prior Orders by claiming that “ICE has been clear with the

  7   Court, the Plaintiffs, and the Monitor, about the manner in which it has been

  8   complying with the Agreement’s requirements regarding expeditious release, and

  9   making and recording efforts towards release.” Defs’ Supp. Response at 32.34
      Defendants attempt to shift the blame to the Court, the Special Master, or class
 10
      counsel for their non-compliance with the Agreement is frivolous.35
 11
 12   32
        A very small number of entries record “details” like “Administrative hold”
 13   (whatever that means), or “Stay of Removal/Motion to reopen,” or “Title 42,” or
      “MMV v. Barr class member.”
 14
 15   33
         Defendants’ complaining about the reliability of declarations submitted by
      attorneys representing class members detained in ICE custody and coordinating pro
 16
      bono projects at those facilities is also without merit. Defs’ Supp. Response at 38.
 17   These lawyers were not so much “draw[ing] ‘legal conclusions regarding the
 18   application of law to the facts of th[e] case,’” Defs’ Supp. Response at 38 quoting
      EduMoz, LLC v. Republic of Mozambique, 968 F. Supp. 2d 1041, 1050 (C.D. Cal.
 19   2013), aff’d, No. 15-56311, 686 Fed. Appx. 486 (9th Cir. Apr. 10, 2017), as they
 20   were simply reporting on their personal observations made in the course of
      representing class members.
 21   34
         They opine that “[n]either the Court nor the Monitor has ever informed ICE that
 22   their processes do not comply with the existing terms of the Agreement or the
      Court’s orders.” Id. Accordingly, Defendants argue that “the Court should conclude
 23   that ICE is in compliance with the requirements of Paragraphs 14 and 18 of the
 24   Agreement, and should not issue any preliminary injunction against ICE.” Id.
      35
         Defendants’ reliance on reports submitted by the ICE juvenile monitor Deane
 25   Dougherty in the Fall of 2017 and early 2018 does nothing to excuse current non-
 26   compliance. Defs’ Supp. Response at 32 citing Doc. ## 374-2, 384-2, 402-2, and
      430-2. As defendants acknowledge, Plaintiffs objected to these reports. See, e.g.
 27   Doc. ## 388, 406, 463. Indeed, Plaintiffs’ final response to Ms. Dougherty’s report
 28   again reiterated Plaintiffs’ objections, and urged the Court to order the appointment
      of a Special Master, which it did. Doc. ## 463, 469, and 494. As the Court is aware,
                                                  8         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                     OF PRELIMINARY INJUNCTION
                                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 14 of 35 Page ID
                                #:36110


  1          Defendants previously argued that “the Agreement does not require them to
  2   make and record continuous efforts to release accompanied minors who are in [ICE
  3   custody in] expedited removal proceedings.” Order Re Plaintiffs’ Motion to Enforce
  4   and Appoint a Special Monitor (June 27, 2017) (“2017 Order”) at 20. They also
  5   argued that “under ‘the plain terms of the Agreement, if detention of a minor is
  6   required to secure his or her appearance before ICE for removal, or before an

  7   immigration judge, ICE is not obligated to release the minor.’” Id. at 23. Both

  8   arguments were rejected by this Court and the Court of Appeals.36

  9          When Defendants previously argued that “ICE lacks the ‘institutional capacity
      or resources to assess whether an adult (other than a parent or guardian) seeking
 10
      custody of a minor already detained with a parent is a suitable custodian who will
 11
      house the minor in a suitable home environment’” this Court clearly responded “[t]his
 12
      failure to assess [non-detained] non-parent/guardian custodians flies in the face of the
 13
      Flores Agreement.” Id. at 26.37
 14
 15   the Special Master has since about June 2019 focused much of her attention on
      mediating Plaintiffs’ application for injunctive relief concerning conditions in CBP
 16
      facilities where several minors died in 2018 and 2019. See, e.g., Joint Status
 17   Reports [Doc.## 722, 727, 729]. Since during this time there was no pending
 18   motion to enforce dealing with ICE facilities, it is hardly evidence of current
      compliance that Ms. Ordin’s August 20, 2019 report “stated no concerns” over an
 19   earlier report by Ms. Dougherty regarding why eight random cases at Karnes and
 20   Dilley involved class members’ stays of longer than 23 days. Defs’ Supp. Response
      at 36.
 21   36
         “The Court disagrees with Defendants that class members’ placement in
 22   expedited removal absolves them of their obligations under the Agreement to make
      individualized determinations regarding a minor’s risk of absconding.” Id. citing
 23   Agreement ¶ 14. “Indeed, under both the Agreement and 8 C.F.R. section 212.5(b),
 24   part of the release/parole analysis includes a case-by-case assessment of whether
      the minor poses a flight risk.” Id. at 24-25. “[T]he Flores Agreement creates an
 25   affirmative obligation on the part of Defendants to individually assess each class
 26   members’ release …” Id. at 25.
      37
         Defendants’ arguments were also rejected by the Court of Appeals: “[T]he
 27   government’s own regulations contemplate that minors in expedited removal
 28   proceedings may be considered for release, just as the Agreement requires. Rather
      than modifying the Agreement, the district court appropriately interpreted it as
                                                  9         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                     OF PRELIMINARY INJUNCTION
                                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 15 of 35 Page ID
                                #:36111


  1          It is disingenuous for Defendants to somehow now shift the blame for their non-
  2   compliance with the Agreement on the Court, the Special Monitor, and Plaintiffs’
  3   counsel.
  4
  5      B. ICE facilities are unable to meet the Agreement’s Safe and Sanitary
  6          Requirements in light of the COVID-19 global pandemic

  7          ICE’s COVID-19 guidance is similarly inadequate. Declaration of Dr. Julie

  8   DeAun Graves at ¶¶ 14-16, Ex. C to TRO App. [Doc. #733-5]; Ex. L, Declaration of

  9   Dr. Katherine Peeler; Ex. M, Declaration of Dr. Craig Haney. It makes no mention of
      requiring or encouraging social or physical distancing between detainees or staff, nor
 10
      of limiting the gathering of groups of detainees or staff within facilities.38 ICE
 11
      guidance is also insufficient with respect to protective equipment such as masks and
 12
      gloves, quarantine measures and transportation of ill and potentially infected
 13
      detainees.
 14
             ICE states that it continues to incorporate CDC’s COVID-19 guidance.39 ICE
 15
      states that it is actively working with state and local health partners “to determine if
 16
      any detainee requires additional testing or monitoring to combat the spread of the
 17
      virus.” Id. However, legal counsel who serve children in ICE custody report that class
 18
      members are routinely placed in congregate settings.
 19          Multiple families continue to be detained in a single, locked facility. Ex. N.,
 20   Declaration of Bridget Cambria ¶ 17 (“Cambria Decl.”). While ICE has reduced the
 21   number of families, many areas within facilities still necessitate congregation by
 22   design. Cambria Decl. ¶ 24. Families continue to report being denied their own hand
 23
 24   consistent with both the INA and our prior interpretation of the Agreement.” Ninth
      Circuit Opinion (August 15, 2019) at 17 [Doc.# 44-1]. “The Agreement ‘creates a
 25   presumption in favor of releasing minors.’ Flores v. Lynch, 828 F.3d at 901; accord
 26   Flores v. Sessions, 862 F.3d at 866. That presumption is fully consistent with the
      Act’s expedited removal provisions.” Id. at 15.
 27   38
         See U.S. Immigration and Customs Enforcement, ICE Guidance on COVID-19,
 28   https://www.ice.gov/covid19 (Updated March 25, 2020).
      39
         Id.
                                               10        PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                   OF PRELIMINARY INJUNCTION
                                                                                     CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 16 of 35 Page ID
                                #:36112


  1   sanitizer, masks, or gloves, except when cleaning the facility. Id. ¶ 27. ICE has not
  2   made sufficient, if any, efforts to provide suitable medical care. Id. ¶ 33.
  3          Education about COVID-19 continues to be lacking. While some posters
  4   have been added, for example, families report not being instructed, in a language
  5   they understand, about the nature of COVID-19 or efforts to protect them. Cambria
  6   Decl. ¶ 30. Families continue to quite understandably be scared for their lives. Even

  7   one infected person in a facility can infect the majority of people in the facility.

  8   Declaration of Dr. Julie DeAun Graves at ¶ 11 [Doc. # 733-5]. For example, as of

  9   April 8, 2020, “every family at the BCRC has expressed a fear of contracting
      COVID-19 and dying. Cambria Decl. ¶ 13.
 10
 11   III.   THE EVIDENCE SHOWS THAT ORR CONTINUES TO UNNECESSARILY DELAY
             CLASS MEMBERS’ RELEASE.
 12
 13          A.      ORR’s lack of guidance and conflicting directives relating to
                     COVID-19 have unnecessarily extended class members’ detention.
 14
 15
             In responding to the COVID-19 pandemic, ORR has adopted policies that
 16
      unnecessarily extend class members’ detention in congregate care. Practices such
 17
      as a blanket ban on release of all children placed in New York and blocking release
 18
      of children to states with “shelter in place” orders such as California, New York,
 19
      and Washington,40 directly impeded the release of children who were otherwise
 20
 21
      40
 22      Of course, the COVID-19 virus does not respect state boundaries, and ORR’s
      detention facility personnel have now exposed class members to the contagion in
 23   Texas, as well. See E. Trovall, 7 Staff Members Test Positive At Houston-Area
 24   Shelter For Migrant Children, HOUSTON PUBLIC MEDIA, Apr. 7, 2020,
      www.houstonpublicmedia.org/articles/news/health-
 25   science/coronavirus/2020/04/07/366215/7-staff-members-test-positive-at-houston-
 26   area-shelter-for-migrant-children/ (last visited April 7, 2020). A growing number of
      counties in Texas, too, now have a shelter-in-place orders. See Coronavirus in
 27   Texas: What we know, latest updates, STATESMAN, Mar. 25, 2020,
 28   https://www.statesman.com/news/20200310/coronavirus-in-texas-what-we-know-
      latest-updates (last visited April 7, 2020)(“By Tuesday, April 1, over half of Texas’
                                                 11        PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                    OF PRELIMINARY INJUNCTION
                                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 17 of 35 Page ID
                                #:36113


  1   ready and eligible to be released from congregate care to their sponsors, prolonging

  2   their detention and increasing their risk of exposure to COVID-19.41 See Ex. H,

  3   Declaration of Hannah P. Flamm ¶¶ 6-7, 10, 14-5 (“Flamm Decl.”); Gahng Decl.

  4   ¶ 9; Declaration of Jallyn Sualog at 6 ¶ 33 [Doc. # 736-1].

  5          “ORR Field Guidance #4, COVID-19 Discharge Guidance,” submitted on
  6   April 6, 2020, as Exhibit I to the declaration of Jallyn Sualog in support of ORR’s
  7   supplemental response, similarly permits ORR to postpone release of children at
  8   any facility with one or more confirmed COVID-19 cases. ORR’s express policy
  9   of “automatically postponing release for any child in a facility with a confirmed
 10   COVID-19 case does not align with public health practice and only serves to
 11   increase these children’s risk of exposure.” Ex. G, Declaration of Dr. Julie De Aun
 12   Graves ¶¶ 4, 7 (“Graves Decl.”). Even children known to be exposed to COVID-19
 13   “can be safely released to sponsors” as long as appropriate precautions are taken.
 14   Id.
 15          Moreover, ORR’s lack of transparency and inconsistent directives to the field
 16   have resulted in unnecessary delays and confusion, impeding advocates’ ability to
 17   advocate for and advise their clients, causing anxiety among detained children, and
 18   further impairing class members’ safe and expeditious release to their sponsors.
 19   Lawyers and advocates report that ORR shifts release policies and practices with
 20   little or no notice to stakeholders. See Flamm Decl. ¶ 16; Ex. K, Declaration of
 21
 22
 23   254 counties reported coronavirus cases.”). Needless to say, with the inexorable
 24   spread of corona virus into all 50 states, ORR’s refusing to release class members
      to an ever-expanding list of states with shelter-in-place orders will eventually block
 25   children’s release entirely.
      41
 26      See, e.g., ORR Data Response, M.P.O., LSS NY Bronx Shelter (“Case was
      approved with straight release but was informed that because of the current
 27   pandemic minors will not be released from ORR care.”); R.S.A.D., Children’s
 28   Village Shelter (“Case was approved for release on 03/24/2020. Per ORR HQs, All
      NY programs are to stop all discharges at this time until further notice.”).
                                                 12         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                     OF PRELIMINARY INJUNCTION
                                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 18 of 35 Page ID
                                #:36114


  1   Maria J. Bocanegra ¶¶ 8-14 (“Bocanegra Decl.”); Ex. D, Declaration of Anthony

  2   Enriquez ¶¶ 5-9, 13 (“Enriquez Decl.”); Declaration of Elisa Ghang ¶ 17.

  3
             B.      ORR’s discretionary fingerprinting requirements detract from
  4                  child safety during conditions of a global pandemic.
  5
             Numerous children also remain stuck in ORR detention because the current
  6
      public health crisis makes it impossible for their potential sponsors and household
  7
      members to comply with fingerprinting requirements.42 Cubas Decl. ¶ 11-12;
  8
      Enriquez Decl. ¶ 16; Gahng Decl. ¶ 9, 13. Neither the TVPRA nor any other federal
  9
      law requires ORR to collect fingerprints, 8 U.S.C. § 1232(c)(3). Under current
 10
      circumstances, ORR’s blanket fingerprinting requirements constitute an
 11
      insurmountable impediment to release and needlessly endanger children. See Cubas
 12
      Decl. ¶ 11-12; Enriquez Decl. ¶ 14-16; Ex. I, Declaration of Erin Maxwell ¶¶ 9-10
 13
      (“Maxwell Decl.”).
 14
             ORR demands fingerprints from a wide range of sponsors, household
 15
      members, and backup care providers, even in the absence of any individualized
 16
      safety concern.43 See Maxwell Decl. ¶ 9-10. For example, ORR requires all
 17
 18   42
             See, e.g., ORR Data Response, E.E.O.L., Children’s Village Shelter
 19   (“Sponsor’s FP appointment was canceled due to COVID-19 outbreak. CM will
 20   reschedule sponsor’s FP appointment when FP site reopens.”); E.A.J.R., Mercy
      First Shelter (“At this time SP needs to be fingerprinted but due to the virus many
 21   sites are closed and therefore SP cannot get fingerprinted at this time.”); A.S., SWK
 22   Pleasant Hill (“CM attempted to make a FP appointment; however, the ORR
      fingerprint sites in New Jersey have been closed due to the COVID19 shelter in
 23   place state order.”); J.G.L., Maryville San Francisco (“[T]his case manager called
 24   the sheriff's and state police department of Portland Oregon. Both locations
      informed this case manager that they would not be fingerprinting anyone until
 25   further notice.”); O.A.L., Rising Ground Shelter (“Sponsor is unable to locate a
 26   Fingerprint site in Indianapolis, IN. No digital sites are in Indiana. Police Precinct
      do not complete fingerprint cards and the county clerk office is currently closed due
 27   to COVID-19 crisis.”).
      43
 28          See, e.g., ORR Data Response, C.C.G., BCS Modesto (“[T]here are no
      concerns with the sponsor’s ability to care for UC” and “internet background check
                                                13          PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                     OF PRELIMINARY INJUNCTION
                                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 19 of 35 Page ID
                                #:36115


  1   potential Category 2B and Category 3 sponsors, including aunts, uncles, and first

  2   cousins who have not previously served as the child’s primary caregiver, to submit

  3   fingerprints. See ORR Policy Guide §§ 2.2.1, 2.5, 2.5.1. With nearly all

  4   fingerprinting locations shut down across the country, children with sponsors in

  5   these categories are currently in limbo.44
  6          ORR also requires fingerprints in all cases where a home study is conducted,
  7   regardless of the relationship between the child and the sponsor and regardless of
  8   whether the home study is related to concerns about the sponsor’s background. In
  9   cases with a home study, ORR requires fingerprints from all potential sponsors
 10   (including parents), in addition to all non-sponsor adult household members and all
 11   adult caregivers identified in a sponsor care plan. See ORR Policy Guide § 2.5.1.
 12   This requirement extends to TVPRA-mandated home studies for all children with
 13   disabilities, children who were victims of a severe form of trafficking, and children
 14   who were victims of physical or sexual abuse. See 8 U.S.C. § 1232(c)(3)(B). These
 15
      on sponsor and HHMs; cleared” but “sponsor has not been able to get fingerprinted
 16
      due to the closure of digital sites”); K.M.F.Q., LSS NY Bronx Shelter (“Address
 17   verification completed, Sex Offender and Background check completed and clear,
 18   proof of income received,” but “there has been delays in the fingerprints due to
      fingerprint site been close”).
 19   44
             See, e.g., ORR Data Response, E.A.L.V., Children’s Village Shelter
 20   (“Minor’s cousin wasn’t able to be fingerprint because the Police department is
      close for civilians; as this moment, they are only working with an emergency case
 21   due to the COVID-19. The sponsor will be fingerprint after the police department
 22   opens for the public.”); O.R.R.D., Crittenton (“Case manager received documents
      from the aunt on 3/11. All digital fingerprinting sites for fingerprint card services
 23   (police stations included) have been closed until further notice near Sponsor’s
 24   residence.”); C.D.T.C., Maryville San Francisco (“The distant relative returned the
      completed FRA on March 18, 2020 and the background check results returned clear
 25   on March 18, 2020. Case is only pending fingerprint appointment for the sponsor.
 26   Fingrprint [sic] sites and police station are closed at the moment.”); R.A.V.,
      Children’s Home Kingston (“Background checks were cleared on 3/16/2020. Due
 27   to being a distant relative, fingerprint cards were mailed out to sponsor on 3/12/20.
 28   Due to the national health emergency crisis, the sponsor is having difficulty getting
      fingerprinted as his state of residence is in a lockdown.”).
                                                  14        PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                     OF PRELIMINARY INJUNCTION
                                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 20 of 35 Page ID
                                #:36116


  1   especially vulnerable children therefore face additional barriers to release even if

  2   their potential sponsor and household members are in no way connected to past

  3   trafficking or abuse concerns. See, e.g., Ex. J., Declaration of Porfirio Tzoc Paau

  4   ¶¶ 3-6 (“Paau Decl.”). ORR’s automatic fingerprinting requirements for home

  5   study cases are not mandated by the TVPRA.
  6          ORR itself has acknowledged that blanket fingerprinting requirements
  7   unrelated to specific concerns about individual sponsors do not promote child
  8   welfare. See Enriquez Decl. ¶ 15. In September 2019, then-ORR Director Jonathan
  9   Hayes testified to Congress that ORR facilitated the release of children in its
 10   custody by ending most fingerprinting requirements for parents, grandparents, adult
 11   siblings, and adult household members.45 Mr. Hayes explained that fingerprinting
 12   household members “did not deliver any new or additional information that would .
 13   . . change the decision to discharge that child to his or her family member.” 46 He
 14   further testified that ORR followed the recommendation of care providers by
 15   ending mandatory fingerprinting for parents, grandparents, and adult siblings absent
 16   a specific red flag in public records checks.47 HHS Assistant Secretary Lynn
 17   Johnson similarly observed in December 2018 that ORR’s expanded fingerprinting
 18   policy was “not adding anything to the protection or the safety for these children.”48
 19   Given ORR’s recognition that children can be safely released to grandparents or
 20   siblings without requiring fingerprints, there is no justification to keep children in
 21
 22   45
             Testimony of Jonathan Hayes before the Subcommittee on Labor, Health and
 23   Human Services, Education, and Related Agencies, U.S. House Committee on
 24   Appropriations, Sept. 18, 2019 at 1:29:00-1:31:00, https://www.c-
      span.org/video/?464368-1/administration-officials-testify-migrant-children-mental-
 25   health.
      46
 26          Id.
      47
             Id.
 27   48
             After policy reversal, hundreds of detained children could be released, PBS,
 28   Dec. 19, 2018, https://www.pbs.org/newshour/show/after-policy-reversal-
      hundreds-of-detained-migrant-children-could-be-released.
                                                15        PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                    OF PRELIMINARY INJUNCTION
                                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 21 of 35 Page ID
                                #:36117


  1   custody indefinitely simply because their aunts or cousins cannot appear for

  2   fingerprinting.49

  3          ORR already has policies in place to waive fingerprint requirements in

  4   narrow circumstances. For instance, under current ORR procedures, a child may be

  5   released to a Category 2B sponsor prior to the receipt of fingerprint check results in
  6   certain circumstances, including where there are no other documented risks to the
  7   child, the child is not especially vulnerable, and the case is not being referred to a
  8
  9
 10
      49
 11      Notably, state child welfare agencies have recognized that the current crisis
      requires adjusting ordinary fingerprinting requirements. Although California
 12
      generally requires foster families to submit fingerprints within ten days or five
 13   business days of receiving an emergency placement of a dependent child, the
      California Department of Social Services has instructed counties that individuals
 14
      who are unable to live scan fingerprints can do so within 15 days of when the stay
 15   at home order is lifted. California Dep’t of Social Services, Providing Optimal
      Child Welfare and Probation Services to Children and Families During Coronavirus
 16
      (COVID-19) California State of Emergency, All-County Letter No. 20-25, March
 17   21, 2020, https://www.cwda.org/sites/main/files/file-attachments/cws_acl_20-
 18   25.pdf?1584992522. Minnesota and Utah have similarly temporarily suspended
      fingerprint requirements and are using alternative mechanisms to conduct
 19   background checks of foster care providers. See Minnesota Department of Human
 20   Services, Emergency background studies – NetStudy 2.0, Frequently Asked
      Questions, https://mn.gov/dhs/general-public/background-studies/covid-
 21   19/emergency-background-studies-faqs.jsp (accessed April 7, 2020); Utah Foster
 22   Care, The Path to Placement, Paperwork: Background Screening (Live Scan)
      Application & Instructions, https://utahfostercare.org/path (accessed April 7, 2020).
 23   In Washington state, the governor temporarily waived some fingerprinting
 24   requirements for child care workers, recognizing that fingerprint services are less
      available in the current crisis and fingerprinting appointments involve a risk of
 25   exposure to COVID-19. Jay Inslee, Proclamation by the Governor Amending
 26   Proclamations 20-15: 20-31 Department of Children, Youth, and Families – Child
      Care and Background Checks, March 26, 2020,
 27   https://www.governor.wa.gov/sites/default/files/proclamations/20-31%20-
 28   %20COVID-19%20DCYF%20Child%20Care-
      Background%20Checks%20%28tmp%29.pdf (accessed April 7, 2020).
                                                 16         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                     OF PRELIMINARY INJUNCTION
                                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 22 of 35 Page ID
                                #:36118


  1   home study.50 ORR’s procedures also permit the use of an FBI/BSU Civil Name

  2   Check in lieu of fingerprints when fingerprints are returned as unclassifiable.51

  3          Given that submitting fingerprints is currently impossible for sponsors in

  4   many areas throughout the country, ORR must expand these exceptions and

  5   alternative verification mechanisms to ensure that ORR does not detain children for
  6   the pendency of the pandemic simply because of a lack of fingerprints. See
  7   Enriquez Decl. ¶ 16.
  8
             C.     No physical home studies are being conducted during the COVID-
  9                 19 pandemic, yet ORR continues to confine children in congregate
                    settings for want of a discretionary home study.
 10
 11          The current public health crisis has made home studies impractical if not
 12   impossible. Although the TVPRA mandates some home studies, ORR also chooses
 13   to condition children’s release on the completion of discretionary home studies. For
 14   example, ORR policy “requires a home study before releasing any child to a non-
 15   relative sponsor who is seeking to sponsor multiple children, or who has previously
 16   sponsored or sought to sponsor a child and is seeking to sponsor additional
 17   children” or “for children who are 12 years and under before releasing to a non-
 18   relative sponsor.” ORR Policy Guide § 2.4.2. ORR also allows case managers and
 19   case coordinators to request home studies when they want additional information
 20   about the sponsor. Id.
 21          ORR is currently detaining children pending discretionary home studies,
 22   which have been indefinitely postponed in light of the COVID-19 crisis.52 Gahng
 23
 24   50
            Defs.’ Ex. C-1 at 52-53, UAC Map Sec. 2 [Doc. # 746-4]. ORR also has
 25   procedures to follow up in the event that derogatory information about a sponsor is
 26   discovered after release. Id. at 53.
      51
            Id. at 56.
 27   52
            See, e.g., ORR Data Response, M.A.S.P., Children’s Home Poughkeepsie
 28   (“Due to sponsor having three previous sponsorships require a mandated ORR
      home study, which was requested on March 27, 2020 . . . When approved the home
                                                17        PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                    OF PRELIMINARY INJUNCTION
                                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 23 of 35 Page ID
                                #:36119


  1   Decl. ¶ 13; Cubas Decl. ¶ 11. At least one child is being held pending a second

  2   discretionary home study.53 Although there is no clear timeline for resuming home

  3   studies, ORR does not appear to be exploring alternative mechanisms to address

  4   any concerns it may have about these sponsors. Instead, ORR continues to detain

  5   vulnerable children pending completion of home studies that are not required by
  6   law and cannot be completed in the foreseeable future. See Enriquez Decl. ¶ 15-16.
  7
             D. ORR pursues a near-blanket policy against releasing class members
  8          wrongfully subjected to removal proceedings under MPP.
  9          ORR’s Data Response to the TRO issued by this Court corroborates ORR’s no-
 10   release policy. The government’s data shows at least four children who have not been
 11   discharged from detention because of a pending Migrant Protection Protocols
 12   (“MPP”) case or removal order stemming from the MPP.54 These minors continue to
 13
 14
 15
      study will be on hold due to the national health emergency crisis.”); W.N.S.L.,
 16
      Maryville San Francisco (“Attempt to sponsor an unrelated minor plus sponsoring
 17   an unrelated minor requires a discretionary home study, which was requested on
 18   March 30, 2020. Although the Home Study provider accepted the referral, the home
      study is currently on hold due to the national health emergency crisis.”); J.A.J.C.,
 19   Maryville San Francisco (“Discrepant information between sponsor/sister and
 20   prevoius [sic] sponsor/family friend on sponsor assessments requires a
      discretionary home study, which was requested on March 2, 2020. Although the
 21   Home Study provider accepted the referral, the home study is currently on hold due
 22   to the national health emergency crisis.”).
      53
             See ORR Data Response, T.D.N., David & Margaret (“The additional
 23   household members did not want to provide their identification nor complete
 24   fingerprints. Sponsor decided to relocate on 3/20/20. A second home visit was
      requested to be completed on 3/20/20 and was accepted. The home study is
 25   currently on hold due to the concerns about conducting a home visit.”).
      54
 26      See ORR Data Response, Ka.M.O.R., Abbott House Irvington (“The minor has
      not been discharge from program due to being an MPP case”); Ke.M.O.R., Abbott
 27   House Irvington, (same); H.E.E.R., Center for Family Services, (“The minor has an
 28   MPP Case”); E.I.S.L., Children’s Village Staff Secure, (“At this time minor isn’t
      eligible for reunification due to his current deportation order.”).
                                                 18         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                     OF PRELIMINARY INJUNCTION
                                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 24 of 35 Page ID
                                #:36120


  1   be detained even though they are otherwise eligible for release,55 and, absent release,

  2   they will endure prolonged, indefinite detention due to protracted appellate

  3   processes56 and travel prohibitions during the COVID-19 pandemic.

  4
      IV.    ORR FAILS TO RELEASE CHILDREN FROM CONGREGATE DETENTION
  5          WITHOUT UNNECESSARY DELAY.
  6
  7          A.      ORR’s refusing to release class members because they are subjects
                     of non-final removal orders violates Settlement ¶ 14.
  8
  9                  1.     ORR’s near-blanket policy against releasing class members
                            during the pendency of administrative appeals violates
 10                         Settlement ¶ 14.
 11
 12          ORR’s policy and practice of not releasing minors with MPP removal orders,
 13   see Sec. III.D, supra; Cubas Decl. ¶ 6-9,57 violates ¶ 14 of the Flores Agreement,
 14   which states, in relevant part: “Where the INS determines that the detention of the
 15
 16   55
         Id., Ka.M.O.R., Abbott House Irvington (“The CM provided the sponsor with the
 17   FRP on 2/7/2020 and the sponsor provided the completed [Family Reunification
 18   Packet] and all needed documentation on 2/11/2020. The minor has not been
      discharged from program due to being an MPP case”); Ke.M.O.R., Abbott House
 19   Irvington, (same); H.E.E.R., Center for Family Services, (“The minor has an MPP
 20   Case. . . The discretionary home study was remanded by the FFS due to CM
      premature request due to the UC’s legal status.”).
 21   56
         Appeals before the BIA can take as long as 14-23 months. Declaration of Charles
 22   J. Vernon (“Vernon Decl.”) ¶¶ 5-6. Any petition for review with a circuit court may
      take several years. See, e.g., Office of the Clerk Frequently Asked Questions, United
 23   States Courts for the Ninth Circuit, updated December 2019, available at
 24   https://www.ca9.uscourts.gov/content/faq.php. In some cases, legal service
      providers must also file to reopen removal orders under 8 U.S.C. § 1229a(c)(7). If
 25   ORR insists on delaying reunification efforts while unaccompanied children pursue
 26   appeals and motions to reopen, children could endure years of detention in violation
      of the Flores Settlement Agreement.
 27   57
         See also, Memorandum in Support of Petitioners’ Motion for A Temporary
 28   Restraining Order and Preliminary Injunction, A.C.H.C. et. al v. Barr, No. 20-cv-
      00770-RDM (D.D.C. Mar. 20, 2020) (Dkt. 5).
                                                  19        PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                     OF PRELIMINARY INJUNCTION
                                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 25 of 35 Page ID
                                #:36121


  1   minor is not required either to secure his or her timely appearance before the INS or

  2   the immigration court, or to ensure the minor’s safety or that of others, the INS

  3   shall release a minor from its custody without unnecessary delay . . . .”

  4          The procedural posture of each unaccompanied minor’s case at the time of

  5   entry, and at the time of reunification, varies. Cubas Decl. ¶¶ 7-9. The basis for the
  6   order of removal also varies and is often outside the child’s control, requiring the
  7   child to seek to reopen and litigate his case before the immigration court. Id.58
  8   Requiring ORR to maintain custody of these children until they are able to reopen
  9   their cases and possibly appeal to the BIA and/or a circuit court means potentially
 10   holding these children for several years, if not indefinitely. Cubas Decl. ¶¶ 7-9.
 11          ORR’s erroneous practice of refusing to release these class members– even
 12   when they are otherwise eligible for reunification with a vetted sponsor – will result
 13   in the potential for indefinite delay while children wait for final orders. Such
 14   timelines are “unnecessary delays” in direct violation of the Agreement.
 15
                    2.     Nothing in the Settlement denies class members with
 16                        preliminary orders of removal in ORR custody the right to
 17                        release without unnecessary delay.
             Settlement ¶ 14 generally requires ORR to release children to available
 18
      custodians without unnecessary delay. The agreement guarantees this right of
 19
      prompt release to “[a]ll minors who are detained in the legal custody of
 20
      [ORR].” Settlement ¶ 10. Nothing in the agreement suggests that ORR may
 21
      refuse to release children for weeks or months because DHS previously
 22
      placed them in the MPP program or because an immigration judge thereafter
 23
      ordered them removed.
 24
             At most, Settlement ¶ 14 would permit ORR to continue to detain a
 25
 26   58
        See also, Human Rights Fiasco: The Trump Administration’s Dangerous Asylum
 27   Returns Continue, HUMAN RIGHTS FIRST, pgs. 23, 27,
 28   https://www.humanrightsfirst.org/resource/human-rights-fiasco-trump-
      administration-s-dangerous-asylum-returns-continue.
                                             20        PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                 OF PRELIMINARY INJUNCTION
                                                                                   CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 26 of 35 Page ID
                                #:36122


  1   minor when “required . . . to secure his or her timely appearance before the
  2   INS or the immigration court . . . .” Settlement ¶ 14. However, ORR has long
  3   insisted that it does not refuse release on grounds of flight-risk. Ex. F, Letter
  4   from Sarah B. Fabian, U.S. DEP’T OF JUSTICE, Sept. 12, 2017, at 3 (“Because
  5   ORR does not make findings of ‘flight risk,’ (that is, that the UAC is likely to
  6   not appear for his or her removal proceeding), and does not retain custody of
  7   UAC on such basis, there is no need for an immigration judge to issue
  8   findings on ‘risk of flight,’ as this factor does not figure in to ORR
  9   determinations on release.”).59
 10          ORR’s refusal to release class members because DHS ordered them to
 11   “wait in Mexico” or because an immigration judge ordered them removed
 12   unnecessarily prolongs children’s detention despite the clear and present
 13   risks the COVID-19 pandemic poses to their health and safety in congregate
 14   facilities. This Court should accordingly enjoin ORR to release class
 15   members without unnecessary delay notwithstanding any preliminary order
 16   of removal.
 17
             B.      ORR’s delay in releasing class members it has exposed to COVID-
 18                  19 is a prima facie breach of Settlement ¶ 14 that cannot be
                     justified as a valid response to a public health emergency.
 19
             The Settlement guarantees class members release to their custodians
 20
      without unnessary delay. ORR’s myriad confusing policies postponing
 21
      release – whether from all facilities in New York, to all states under a shelter-
 22
 23
      59
 24     Settlement ¶ 22 allows ORR to detain class members in unlicensed, restrictive
      placements if they are serious “escape-risks.” And although ORR does not refuse
 25   release on account of flight-risk, it does regularly “step up” class members to more
 26   restrictive settings because it deems them escape-risks. See ORR Policy Guide
      § 1.2.4 (providing for step up to staff-secure facility on account of escape risk).
 27   According to Settlement ¶ 22, however, whether a “minor is currently under a final
 28   order of deportation or exclusion” is only one factor ORR must consider in
      determining whether she or he is an escape-risk.
                                                  21         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                      OF PRELIMINARY INJUNCTION
                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 27 of 35 Page ID
                                #:36123


  1   in-place or similar order, or from any facility with a confirmed COVID-19
  2   case – violate this mandate. Class members with a vetted, appropriate
  3   sponsor have the right to prompt release, particularly in the context of a
  4   global pandemic, when children are physically and psychologically safer
  5   outside of congregate care.
  6          Any appeal to the COVID-19 public health emergency to justify the
  7   prolonged detention of class members is in error, because public health
  8   considerations in fact weigh in favor of release. Postponing release of all
  9   children in any facility with a confirmed COVID-19 case increases children’s
 10   risk of exposure. Graves Decl. ¶ 4. Further, efforts to quarantine an ORR
 11   facility would be futile because of the rotating staffing. Id. ¶ 6. The safest
 12   path is to release children, including those known to be exposed, using
 13   appropriate personal protective equipment and mandated self-quarantine
 14   measures. Id. ¶¶ 7, 8, 9.
 15
             C.     ORR’s demanding discretionary fingerprinting and home studies
 16                 during a national health emergency needlessly prolongs class
                    members’ confinement.
 17
 18
             Given that COVID-19 has rendered fingerprinting virtually impossible in
 19
      many areas of the country, ORR unnecessarily delays the release of class members
 20
      by continuing to enforce a blanket policy requiring fingerprints from all Category
 21
      2B and Category 3 sponsors and all sponsors, adult household members, and care
 22
      providers in certain cases, including where a home study is conducted. See Defs.’
 23
      Ex. B, ORR Policy Guide § 2.5.1 (“ORR Policy Guide”) [Doc. # 746-3]; see also
 24
      Flores v. Sessions, 2018 WL 10162328, at *21 (C.D. Cal. July 30, 2018) (“ORR’s
 25
      blanket rule requiring that post-release services are in place before releasing a Class
 26
      Member to a sponsor for whom home study services were conducted violates
 27
      Paragraph 14 and 18’s bar on unnecessarily delaying the release of Class
 28
      Members.”). These fingerprint requirements are not mandated by the TVPRA, are
                                             22        PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                 OF PRELIMINARY INJUNCTION
                                                                                   CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 28 of 35 Page ID
                                #:36124


  1   not based on individualized safety concerns, and have been deemed unnecessary by

  2   ORR itself as applied to other family members such as parents, grandparents, and

  3   siblings.60 See 8 U.S.C. § 1232(c)(3); Sec. III.B, supra. ORR has the capacity to

  4   conduct background checks without the need for fingerprints and already conducts

  5   these checks for all potential sponsors. See ORR Policy Guide § 2.5.1. In the
  6   absence of a clear individualized need for fingerprinting, ORR’s policy of requiring
  7   fingerprints for entire categories of individuals notwithstanding the current
  8   pandemic constitutes an unnecessary obstacle to release and places class members
  9   at grave risk of physical and psychological harm. Ex. B, Declaration of Dr. Amy
 10   Cohen ¶ 4-6 (“Cohen Decl.”).
 11          ORR further delays the release of some class members by requiring
 12   discretionary home studies. See Sec. III.C, supra. The TVPRA requires home
 13   studies for four categories of children, including children who were victims of a
 14   severe form of trafficking, children with disabilities, children who were victims of
 15   physical or sexual abuse under certain circumstances, and children “whose
 16   proposed sponsor clearly presents a risk of abuse, maltreatment, exploitation, or
 17   trafficking to the child based on all available objective evidence.” 8 U.S.C.
 18   § 1232(c)(3)(B); see also ORR Policy Guide § 2.4.2. ORR also chooses to require
 19   discretionary home studies in circumstances not mandated by the TVPRA, such as
 20   when a non-relative sponsor wishes to sponsor multiple children or when a case
 21   manager and case coordinator recommend a home study. ORR Policy Guide §
 22   2.4.2. Given the current public health crisis, these discretionary home studies have
 23   transformed into indefinite holds on release. To comply with its obligation to
 24
 25   60
            Notably, the Settlement affords the same level of preference for release to
 26   brothers, sisters, aunts, uncles, and grandparents. See Settlement ¶ 14.C. Yet ORR’s
      fingerprinting policy means that a child with a Category 2B sponsor such as an aunt
 27   or uncle will likely remain detained for the duration of the pandemic whereas a
 28   child with a Category 2A sponsor such as a sibling or grandparent can be released
      expeditiously. See ORR Policy Guide §§ 2.2.1, 2.5.1.
                                                 23        PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                    OF PRELIMINARY INJUNCTION
                                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 29 of 35 Page ID
                                #:36125


  1   release children “from its custody without unnecessary delay,” ORR must permit

  2   sponsors alternative mechanisms to address ORR’s concerns, which could include

  3   home studies conducted remotely or providing sponsors with supportive post-

  4   release services. Settlement ¶ 14.

  5
            D.      The Court’s temporary restraining order appears to be reducing
  6                 unnecessary ORR detention. The Court should continue to enjoin
                    ORR against needlessly prolonging class members’ confinement,
  7
                    and require regular reporting.
  8
            Plaintiffs have had insufficient time to assess fully the impact the
  9   Court’s March 28, 2020, temporary restraining order has had on ORR’s
 10   compliance with Settlement ¶ 14. Preliminary reports, however, indicate that
 11   despite its continuing to engage in practices that needlessly prolong
 12   children’s detention, ORR, at least in some regions, is now, in response to the
 13   Court’s TRO, taking to heart its obligation under Settlement ¶ 14 to release
 14   class members without unnecessary delay. Flamm Decl. ¶ 7-8; Enriquez
 15   Decl. ¶ 10.
 16         Unfortunately, over the next weeks and months, the COVID-19 pandemic is
 17   likely to grow even worse. See, e.g., E. Emanuel, We Can Safely Restart the
 18   Economy in June. Here’s How, N.Y. TIMES, Mar. 28, 2020, available at
 19
      www.nytimes.com/2020/03/28/opinion/coronavirus-economy.html (last visited
 20
      Apr. 8, 2020) (“Yet it is likely that one million Americans are infected with
 21
      coronavirus, and if that number doubles every six days, 100 million Americans will
 22
      have Covid-19 by early May. If 1 percent of those infected die, there would still be
 23
      a million deaths. That’s the equivalent of what 10 Hiroshima bombs would do, or
 24
      nearly double the number of annual cancer deaths.”); J. Kayyem, The Crisis Could
 25
      Last 18 Months. Be Prepared, THE ATLANTIC, Mar. 21, 2020, available at
 26
      www.theatlantic.com/ideas/archive/2020/03/there-isnt-going-be-all-clear-
 27
      signal/608512/ (last visited Apr. 8, 2020) (“From a public-health standard, the
 28
      pandemic will not end for another 18 months. The only complete resolution—a
                                               24         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                OF PRELIMINARY INJUNCTION
                                                                                  CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 30 of 35 Page ID
                                #:36126


  1   vaccine—could be at least that far away.”). As the pandemic worsens, so, too, do
  2   the dangers children experience in congregate detention. The need for injunctive
  3   relief will likely only grow stronger over the next weeks.
  4          It is too late for ORR to deny that it has, in the past, needlessly prolonged
  5   children’s detention in violation of ¶ 14. See, e.g., Order re Plaintiffs’ Motion to
  6   Enforce Class Action Settlement at 27-29, July 30, 2018 [Doc. #470] (disapproving
  7   ORR requirement that its director approve release of any child placed in a
  8   restrictive setting); id. at 29-30 (disapproving ORR requirement that myriad post-
  9   release services be in place before any child is released to a sponsor subjected to a
 10   home study).61
 11          If ORR sincerely intends to release children without unnecessary delay for
 12   the duration of the pandemic, a preliminary injunction will do it no harm. de Jesus
 13   Ortega Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (“The Defendants
 14   cannot be harmed by an order enjoining an action they will not take.”); Polo
 15
      61
         See also Decl. of Mother of Nicolás C., Exhibits in Support of Motion to Enforce
 16
      Settlement, Apr. 16, 2018 (Doc. #421-1), Exhibit 1 (PX 3, 7) ¶¶ 7-8 (ORR refused
 17   to release son because mother had earlier suffered from cancer; “I believe that a
 18   mother has the right to take care of her child even though she is incapacitated,
      although I am not. It occurred to me that they were looking for an excuse to deny
 19   me my son[.] . . .”); Decl. of Camila G., (Doc. #421-4), Exhibit 55 (PX 393) ¶ 8
 20   (youth detained for one year and three months; “My case worker told me that the
      only reason that I haven’t been released to my aunt . . . is because I don’t have an
 21   official birth certificate[.] . . . My mother died before she could register me for
 22   [one].”); Decl. of Carlos A. (Doc. #421-3), Exhibit 31 (PX 176) ¶ 10 (minor
      detained four months; “My case manager said the only reason that I haven’t been
 23   released is that the government is now reviewing my case. They have not told me
 24   how long it would take . . . .”); Decl. of Miguel B., (Doc. #421-3), Exhibit 32 (PX
      179) ¶ 5 (youth detained five months; “My mom began trying to get me back . . . .
 25   Someone came to inspect her house and everything came out well. Neither of us
 26   understands why I am still here.”); Decl. of Roberto F. (Doc. #421-3), Exhibit 37
      (PX 214, 217) ¶ 6 (youth detained ten months; “[M]y mom moved from Kansas to
 27   Texas to be closer to me. . . . They continued to take long making the decision to let
 28   me live with her. According to her, the government did a study of the home, and
      everything went well.”).
                                                   25        PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                      OF PRELIMINARY INJUNCTION
                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 31 of 35 Page ID
                                #:36127


  1   Fashions, Inc. v. Dick Bruhn, Inc., 793 F.2d 1132, 1135 (9th Cir. 1986) (same). If it
  2   does not, a continuing injunction will be essential. This Court’s order is bearing
  3   fruit. Now is not the time to leave ORR to resume its old ways.62
  4   IV. Additional reporting is justified by Defendants’ failure to comply with
             the Agreement combined with the current COVID-19 pandemic
  5
             In light of Defendants’ persistent failure to comply with the release and transfer
  6
      provisions of the Agreement, and to encourage compliance and permit reasonable
  7
      monitoring of compliance, the Court should order that Defendants temporarily provide
  8   the Special Master/Independent Monitor and Class Counsel the information identified
  9   by this Court in its Order Appointing Special Master [Doc. # 494] at B.1.c.i(i)-(x),
 10   ii(i)-(vi), and iii. Such data should temporarily be provided at reasonable intervals,
 11   perhaps every week or every two or four weeks.
 12          The Court’s Order required Defendants by April 6, 2020, to provide the
 13   information listed in the Order Appointing Special Master at B.1.c.i(i)-(x), “as well
 14   as a brief summary of efforts toward family reunification or release of the detained
 15   Class Member,” for all class members held in ICE custody in any FRC, and ORR
 16   62
          The Supreme Court has held that voluntary cessation of allegedly illegal conduct
 17   by a defendant does not moot a plaintiff’s claim for injunctive relief. Friends of the
 18   Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000).
      Refusing an injunction on account of voluntary cessation “leave[s] [t]he defendant
 19   . . . free to return to his old ways.” Id. (internal quotations omitted, alteration in
 20   original). Rather, a claim for injunctive relief becomes moot upon voluntary
      cessation of illegal conduct only if the defendant satisfies the “heavy burden of
 21   persua[ding] the court that the challenged conduct cannot reasonably be expected to
 22   start up again . . . .” Id. (internal quotations omitted, alteration in original).
      ORR’s partial compliance with a temporary restraining order for a few days is no
 23   reason to deny a preliminary injunction. Voluntary cessation of unlawful activity
 24   does not render a request for preliminary injunctive relief moot unless it is
      “absolutely clear that the allegedly wrongful behavior could not reasonably be
 25   expected to recur.” LGS Architects, Inc. v. Concordia Homes of Nevada, 434 F.3d
 26   1150, 1153 (9th Cir. 2006) (quoting Adarand Constructors, Inc. v. Slater, 528 U.S.
      216, 222 (2000)); Disney Enters., Inc. v. Vidangel Inc., 2019 WL 4565168, at *1
 27   (C.D. Cal. Sept. 5, 2019) (compliance with preliminary injunction “does not moot
 28   injunctive relief.”); Rouser v. White, 707 F. Supp. 2d 1055, 1071 (E.D. Cal. 2010)
      (voluntary cessation does not preclude issuance of preliminary injunction).
                                                    26        PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                       OF PRELIMINARY INJUNCTION
                                                                                         CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 32 of 35 Page ID
                                #:36128


  1   facilities located in States that had 3,000 or more confirmed cases of COVID-19 as
  2   of the date of the Order. Order at 14.63
  3          Plaintiffs also sought on a temporary basis an Order requiring that
  4   Defendants provide the Special Master and Class Counsel with the data listed in the
  5   Order Appointing Special Master at B.1.c.iii.64 Providing this data is perhaps the
  6   most effective method for encouraging substantial compliance with the release and

  7   transfer provisions of the Agreement, and likely the only way for the Court and

  8   class counsel to effectively monitor compliance with the Agreement. These

  9   measures will almost certainly reduce the number of detained class members
      unnecessarily remaining in congregate detention, and thus provide them and those
 10
      not released a better chance to protect themselves against an onslaught of
 11
      contagion.
 12
 13
      63
        The states include California, Illinois, Louisiana, Massachusetts, Michigan, New
 14
      Jersey, New York, and Washington. Id. The Order also stated “To the extent
 15   possible, ORR should endeavor to provide the requested information for all Class
      Members in their custody.” Id.
 16
 17   64
         iii. Continuous Efforts at Release Pursuant to Paragraph 14 of the Agreement:
 18   (i) The dates on which the option for release was explained by Defendants’
      employees to Class Members or their accompanying parents, the names of the
 19   officers who provided the information, the location where the information was
 20   provided, and the dates on which the information was provided,
      (ii) the dates on which a Class Member’s parent opted her or his Class Member
 21   child out of the release provisions of the Agreement,
 22   (iii) the dates on which efforts were made and recorded by Defendants’ employees
      to release the Class Member pursuant to Paragraph 14 of the Settlement, and the
 23   names, titles, and locations of the person(s) who made such efforts,
 24   (iv) identities of relatives, friends or licensed group homes contacted for release or
      placement of the Class Member under Paragraph 14, and the dates of such contacts,
 25   and names, titles, and locations of Defendants’ employees who made the contacts,
 26   and
      (v) the results of efforts aimed at release of the Class Member pursuant to
 27   Paragraph 14 of the Settlement. See Proposed Order at ¶ 5. [Doc.# 733-18]. This
 28   information would be provided under the parties existing or a revised
      confidentiality agreement and would not be publicly available.
                                                   27        PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                      OF PRELIMINARY INJUNCTION
                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 33 of 35 Page ID
                                #:36129


  1          Defendants oppose any additional reporting requirement, arguing that
  2   “[w]hen discerning the parties’ mutual intent, courts may “not substitute one party’s
  3   view of what the contract should have said for the terms that are actually contained
  4   within the document.’” Defs.’ Supp. Response at 22, quoting Headlands Reserve,
  5   LLC v. Ctr. for Nat. Lands Mgmt., 523 F. Supp. 2d 1113, 1123 (C.D. Cal. 2007)
  6   (citation and internal quotations omitted). Requiring the data Plaintiffs’ have

  7   proposed is hardly a significant change altering the substantive requirements of the

  8   Agreement. Indeed, Paragraph 28.B already states that “[s]hould Plaintiffs’ counsel

  9   have reasonable cause to believe that a minor in INS legal custody should have
      been released pursuant to Paragraph 14, Plaintiffs’ counsel may contact the Juvenile
 10
      Coordinator to request that the Coordinator investigate the case and inform
 11
      Plaintiffs' counsel of the reasons why the minor has not been released.” Agreement
 12
      ¶ 28.B (emphasis supplied). The evidence on file including the data provided by
 13
      Defendants gives Plaintiffs’ counsel reasonable cause to believe that many or most
 14
      minors in custody for more than about twenty days should have been released
 15
      pursuant to Paragraph 14, and Plaintiffs’ counsel may therefore request that these
 16
      cases be investigated the and that Defendants inform Plaintiffs’ counsel of the
 17
      reasons why theses minors have not been released.65
 18
 19
 20   65
        The Order Appointing Special Master similarly requires that if requested by the
 21   Special Master, and “if the Class Member was not released under Paragraph 14 of
 22   the Agreement or placed pursuant to Paragraphs 12A(3) and/or 19 of the
      Agreement within 20 days of apprehension,” Defendants must provide “the reason
 23   why the Class Member was not released under Paragraph 14 of the Agreement or
 24   placed under Paragraph 12A(3) and/or 19 of the Agreement,” [Doc.# 494 at
      ¶ B.1.c.i.viii], and regardless of whether Class Members are detained for more than
 25   20 days, upon request must provide, inter alia, “dates on which the option for
 26   release was explained by Defendants’ employees to Class Members or their
      accompanying parents,” and “the dates on which efforts were made and recorded by
 27   Defendants’ employees to release the Class Member pursuant to Paragraph 14 of
 28   the Settlement, and the names, titles, and locations of the person(s) who made such
      efforts.” Id. ¶ B.1.c.iii.i, iii.
                                                28         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                    OF PRELIMINARY INJUNCTION
                                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 34 of 35 Page ID
                                #:36130


  1         The Court clearly has authority to Order these interim measures. See, e.g. Sharp
  2   v. Weston, 233 F.3d 1166, 1173 (9th Cir. 2000) (the enjoined party’s “history of
  3   noncompliance with prior orders can justify greater court involvement than is
  4   ordinarily permitted’); Swann v. Charlotte-Mecklenburg Bd. of Ed., 402 U.S. 1, 12-16,
  5   91 S. Ct. 1267, 28 L. Ed. 2d 554 (1971) (the Court derives authority to fashion
  6   remedies in this instance from multiple sources, including the Court's broad and

  7   flexible equitable powers to remedy past wrongs); United States v. Swift & Co., 286

  8   U.S. 106, 114 (1932) (“We are not doubtful of the power of a court of equity to

  9   modify an injunction in adaptation to changed conditions though it was entered by
      consent … If the reservation [to modify a decree] had been omitted, power there still
 10
      would be by force of principles inherent in the jurisdiction of the chancery”); Kelly v.
 11
      Wengler, 822 F.3d 1085, 1098 (9th Cir. 2016) (“Under well-established law,
 12
      substantial violation of a court order constitutes a significant change in factual
 13
      circumstances. . . . [T]he court’s extension of the settlement agreement returned
 14
      Plaintiffs to the position they would have occupied had [the defendant] not violated
 15
      the agreement from its inception. The modification of the settlement agreement was
 16
      therefore well within the court’s inherent power).
 17
      IV.   CONCLUSION
 18
 19         For the foregoing reasons, the Court should grant Plaintiff’s application for a
 20   preliminary injunction.
 21
 22   Dated: April 8, 2020             CENTER FOR HUMAN RIGHTS AND
                                       CONSTITUTIONAL LAW
 23                                    Peter A. Schey
                                       Carlos R. Holguin
 24
                                       USF SCHOOL OF LAW IMMIGRATION CLINIC
 25                                    Bill Ong Hing
 26                                    LA RAZA CENTRO LEGAL, INC.
                                       Stephen Rosenbaum
 27
                                       UNIVERSITY OF CALIFORNIA DAVIS
 28                                    SCHOOL OF LAW
                                                29         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                 OF PRELIMINARY INJUNCTION
                                                                                   CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 759 Filed 04/08/20 Page 35 of 35 Page ID
                                #:36131

                                  Immigration Law Clinic
  1                               Holly S. Cooper
                                  Jonathan P. Mulligan
  2
  3                               NATIONAL CENTER FOR YOUTH LAW
  4                               Leecia Welch
                                  Neha Desai
  5                               Poonam Juneja
  6                               Freya Pitts

  7
                                  THE LAW FOUNDATION OF SILICON VALLEY
  8                               Jennifer Kelleher Cloyd
                                  Katherine H. Manning
  9                               Annette Kirkham
 10
                                  Of counsel:
 11
                                  ALDEA - THE PEOPLE’S JUSTICE CENTER
 12                               Bridget Cambria
 13
                                              /s/ Peter Schey
 14                                     Peter A. Schey
                                        Attorneys for Plaintiffs
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                          30         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                           OF PRELIMINARY INJUNCTION
                                                                             CV 85-4544-DMG-AGRX
